LOGO [g33030ex99_1pg1.jpg]

Exhibit 10.34

February 23, 2009

Mr. Steven C. Marshall

Latimer Lodge, Burtons Lane,

Chalfont St. Giles,

Buckinghamshire, England BP8 4BS

Dear Steven:

I am pleased to confirm our offer to you for a new assignment with American
Tower Corporation (“American Tower” or the “Company”), for the position of
President—US Tower Division, this is also an Executive Vice President position
reporting to our Chief Executive Officer. In this position, you will be
considered as seconded from the Company’s U.K. subsidiary to the US Tower
Division for the duration of this assignment. This Executive Vice President
level assignment is currently targeted to last from March 9, 2009 through
February 28, 2011, subject to the other provisions of this letter. Your base in
the United States will be considered to be Boston, Massachusetts (USA). You will
be assigned to work in the Company’s office in Woburn, Massachusetts, the main
center of U.S. Tower Division’s operations, but you will also have office space
in the Company’s corporate headquarters at 116 Huntington Avenue.

Cash Compensation

Upon start of the assignment, your Basic Salary will be set at the annual rate
of $420,000 and upon commencement will be deemed applicable from January 1,
2009. This is a full-time position. Paydays are scheduled on a bi-weekly basis
in accordance with our standard payroll practices in the United States. However,
the total incremental compensation related to the period from January 1, 2009 to
March 9, 2009 over what your pay rate would be at the United States annual Basic
Salary of $350,000 applicable as to your current assignment through year end
2008, will be paid in equal installments at each remaining payroll interval
through December 31, 2009. In addition, for the year ended December 31, 2009,
you will be eligible to receive in 2010, a discretionary bonus up to 60% of your
Basic Salary, which will be based upon performance against agreed upon goals and
objectives and subject to the approval of the Compensation Committee of the
Company’s Board of Directors. Thereafter, Basic Salary increments and bonus
targets will be as recommended by our Chief Executive Officer and subject to
review and approval by the Compensation Committee.

Your compensation and all reimbursements and allowances contemplated under this
letter shall be paid in United States Dollars, unless and only to the extent
otherwise mutually agreed in writing. Payments hereunder shall not be subject to
adjustment for fluctuations in foreign currency exchange rates or otherwise.



--------------------------------------------------------------------------------

Steven Marshall

February 23, 2009

Page 2 of 5

Long-Term Equity Incentive

In consideration of your acceptance of this assignment and in recognition of
your contributions through 2008, you will be recommended to receive a combined
one-time grant of an equity-based incentive award grant comprised of a
non-qualified stock option grant and a grant of restricted stock units. The
aggregate value of such combined award shall be $1,200,000, determined using the
Black-Scholes valuation methodology and based on the closing price on the date
of grant of the Company’s common stock underlying such awards. The combined
award will vest over four (4) years of continuous employment, or 25% per year,
commencing one year from the date of the grant. The grant of this award will be
subject to approval by the Compensation Committee of the Company’s Board of
Directors. The effective date of the grant will be the first business day of the
month following the Compensation Committee meeting in which the award was
approved or, if approved at the Compensation Committee meeting on February 24,
2009, the grant will be effective on March 10, 2009. The grant will be subject
to the terms and conditions of the award agreements and other plan documents
relating to the American Tower 2007 Equity Incentive Plan.

Allowances

For so long as you remain on assignment under the terms of this letter, you
shall be eligible for the allowances set forth below:

 

  •  

Housing: In recognition that your residence in Little Chalfont, Buckinghamshire
(England), the Company will provide from the end of the Temporary Living Period
as defined below through the term of the assignment, a monthly housing allowance
for living accommodations, including utilities and basic phone services, of up
to $3800 per month.

 

  •  

Movement of Personal Effects: The Company will reimburse you up to a maximum of
$15,000 for the reasonable costs of movement of such items that are reasonably
deemed necessary to your move to the Boston area and the storage of these items
that are not moved, subject to the presentation of appropriate receipts and
invoices and for reasonable service fees, investment account establishment fees
incurred within the year prior hereto that because of accounts that reasonably
need to be closed out because of a change in residence, or costs assessed by
banks or financial service providers for making account or asset transfers which
transfers are reasonable, necessary and result from your change in residence to
the United States (“Bank Service Fees”). Upon completion of your assignment, the
Company will also reimburse you up to a maximum of $15,000 for the reasonable
costs of movement of such items and Bank Service Fees that are reasonably deemed
necessary for your move back to the United Kingdom or if not the United Kingdom,
the equivalent if the move had been back to the United Kingdom.



--------------------------------------------------------------------------------

Steven Marshall

February 23, 2009

Page 3 of 5

 

  •  

Car: The Company will provide you with a monthly car allowance of $1000, plus
the cost of providing car insurance for one vehicle.

 

  •  

Settling In: The Company will provide you with a one-time “settling in”
allowance of $30,000, which approximates one month of salary. This allowance is
intended to cover any incidental start up costs you may incur for your
assignment.

 

  •  

Goods and Services: The Company will provide you with a monthly goods and
services allowance of $1,200 per month commencing the first month after the
Temporary Living Period as defined below.

 

  •  

Hotel: The Company will reimburse to you the costs of hotel, local transport and
meals for up to six weeks (the “Temporary Living Period”) while you find
appropriate local accommodation and transportation.

Visa Immigration

The Company will assist you and your spouse in securing any necessary visa and
immigration paperwork and will cover any charges reasonably incurred in this
process. The Company will cover the reasonable cost of airfare and reasonable
expenses and transit costs en route for you should such travel are required as
part of the visa and immigration paperwork process.

Other Travel / Home Leave

You and your spouse will be eligible for reimbursement of reasonable round trip
airfare transportation back to the United Kingdom and reasonable expenses and
transit costs en route for you two times during each twelve month period. Home
leave counts towards holiday time and this can be taken at your discretion at
any time during the assignment subject to the normal approval process. Travel to
locations other than the United Kingdom will not be reimbursed under this home
leave policy.

Company Benefits: Other and Pension

You will also be included as a participant in the Company’s employee benefit
programs to the full extent that you are eligible. This would include, family
medical insurance, life insurance and the Company’s Employee Share Purchase
Program, but would not because of eligibility limitations under applicable
regulatory parameters allow participation in the Company’s 40lk plan. However,
to facilitate your continued participation in your present pension plan
arrangement in the U.K., the Company will



--------------------------------------------------------------------------------

Steven Marshall

February 23, 2009

Page 4 of 5

make an additional contribution with respect thereto up to 10% of your Basic
Salary, but will make such contribution in U.S. dollars. Participation in all
benefit programs must be in accordance with the terms of each plan and/or
program. More information on the Company’s benefits package will be provided
during a benefits orientation process.

Company Benefits: Holidays

The Company’s holiday year runs from 1st January to 31st December. You are (in
addition to the Usual Company holidays) entitled to 25 days paid holiday in any
holiday year. Holiday pay shall be calculated according to your Basic Salary.
Your Company holidays will coincide with the Company’s Boston office holiday
schedule.

Emergency Leave

Should you need to return to your home location for a personal or medical
emergency, such as a death in the family or serious medical illness, you will be
reimbursed for economy airfare to the United Kingdom only. Emergency leaves
should be communicated and approved through Human Resources as soon as possible.

Taxes and Tax Preparation

To facilitate in the preparation of your 2009 tax returns, the Company will pay
customary and reasonable costs of the Company’s designated outside tax
consultants for pre-assignment tax counseling, as well as for the preparation of
your tax returns for each year you are on assignment and the tax year of exit.
It is important that you contact our designated tax consultants to discuss any
relevant tax implications of this assignment before you leave the United
Kingdom. Human Resources will provide you with the name and contact information
for the designated tax consultants. The timely gathering and submission of
information for filing of tax returns and the payment of income taxes remains
your responsibility. We will also provide you with reimbursement of costs
incurred up to $5,000 should you decide it would be beneficial to seek
supplemental tax advice and counseling on compliance and planning considerations
under U.S. federal and state tax laws.

Termination: General

You will be eligible to receive severance benefits afforded to Company Executive
Vice Presidents under the American Tower Corporation Severance Program. These
benefits currently include, among other things, 78 weeks of severance pay and a
pro-rated target bonus payment, should you experience a qualifying termination,
as set forth therein. All severance benefits are subject to the terms and
conditions of the Severance Program and the policies there-under, which will be
provided to you shortly after your assignment commences.



--------------------------------------------------------------------------------

Steven Marshall

February 23, 2009

Page 5 of 5

In the event that within 6 months of the date of this letter you terminate your
assignment for any other reason other than “Good Reason” (as such term is
defined in the American Tower Corporation Severance Program), or the Company
terminates your assignment for “Cause” (as such term is defined in the American
Tower Corporation Severance Program), then you will be responsible for promptly
reimbursing the Company for all allowances and reimbursements provided to you
during the assignment period. In the event that the assignment is terminated on
mutually agreeable terms, any reimbursements due the Company will be forgiven.
In the event that your assignment is terminated by the Company without Cause, or
in the event that the Company determines to relocate you back to the United
Kingdom, then the Company will reimburse all reasonable expenses associated with
your relocation back to the United Kingdom.

This letter agreement supersedes the previous agreement entered into with the
Company, and its terms and conditions, including, its allowances and benefits,
will remain in effect until February 28, 2011, but may be extended by the mutual
written agreement of the parties.

Steven, we are very excited to have you taking on this critical role and look
forward to your acceptance of this offer. We are confident that you will find
this assignment to be both challenging and professionally rewarding. We also
hope that your performance will exceed expectations and contribute to increasing
the shareholder value in our Company.

This offer of assignment will remain open for your consideration and acceptance
until the close of business on February 24, 2009.

Sincerely,

/s/ Jim Taiclet

Jim Taiclet

 

 

By my signature below, I acknowledge receipt and acceptance of this employment
offer of American

Tower Corporation and my agreement with the terms and conditions set forth in
the letter and also

Acknowledge the adequacy of the consideration provided to me in connection
therewith.

 

/s/ Steven Marshall

    

23/2/09

Steven Marshall      Date